Citation Nr: 0013441	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran contends that he is entitled to service 
connection for a left knee disorder as a result of sustaining 
a left knee injury when stepping in a hole during service.  
During a November 1997 hearing at the RO, the veteran 
testified that after he injured his left knee, he was taken 
to Fort Lewis, Washington, Army Hospital where he underwent 
surgery on his left knee.  He testified that he was kept in 
the hospital for approximately two months as a result of the 
surgery.  
   
At the outset, the Board notes that the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to search for medical 
information from alternative sources in order to reconstruct 
medical history.  Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  In this case, the RO attempted to reconstruct the 
veteran's service medical records.  However, notwithstanding 
these efforts to prepare this case for appellate review, the 
Board finds that a remand is in order.

The record reveals that in July 1998, the RO requested the 
NPRC to search all clinical records not affected by the 1973 
fire, for records associated with the veteran's reported 
hospitalization at Fort Lewis, Washington, Army Hospital.  
The RO was advised by the NPRC that no records were on file 
documenting any such hospitalization.  The RO also requested 
the NPRC to search morning reports, sick call notes and unit 
records for the veteran's unit assignment from June 1946 to 
September 1946.  The NPRC responded and indicated that 
information regarding the veteran's complete unit 
organization (his company, battalion, regiment, etc.) was 
needed to complete the search.  

In a September 1998 Statement of the Case (SOC), the RO noted 
that the veteran failed to provide information regarding his 
unit organization on a March 1998 NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data).  On this 
form, the veteran only indicated that his unit designation 
was the General Services Engineers, 6975 Infantry.  He did 
not provide information regarding his unit organization.  
Consequently, in the SOC the RO determined that because the 
veteran failed to provide this information, that it was 
"possible that he no longer knows this information."  
However, the RO made no further attempts to contact the 
veteran to discern whether the veteran did in fact have this 
information.

In cases such as this, where the veteran's service medical 
records were destroyed by the 1973 fire and are completely 
unavailable, the VA has a heightened duty to ensure that all 
efforts are made to reconstruct the veteran's medical history 
during his period of service.  Cuevas, 3 Vet. App. at 548.  
Further, the duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as service department and VA medical 
records.  Counts v. Brown, 6 Vet. App. 473 (1994).

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  Specifically, the 
Board concludes that additional efforts should be made to 
attempt to obtain morning reports, sick call notes and unit 
records.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request the veteran to provide 
information regarding his complete unit 
organization to which he was assigned 
from June 1945 to October 1946, including 
information regarding his company, 
battalion and regiment. 

2.  Once the aforementioned information 
is obtained, the RO should contact the 
National Personnel Records Center (NPRC) 
and again request a search for morning 
reports, sick call notes and unit records 
from June 1946 to October 1946.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a left knee disorder in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law.

4.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




